DETAILED ACTION
In response to the Amendments filed on June 17, 2022, claims 3, 15, 19-21 are amended; claim 18 is cancelled; and claims 32 and 33 are newly added. Currently, claims 1-17, 19-21, 24-29, and 31-33 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 11-13, filed June 17, 2022, drawn to Krulevitch with respect to claims 1 and 21 have been fully considered and are persuasive.  The previous 35 U.S.C. 102(a)(1) rejections of these claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Spillman on August 26, 2022.

The application has been amended as follows: 
Claims 21 and 33 are amended as follow:
21. (Currently Amended) A method of operating a medication delivery device, the medication delivery device including a device body, a dose setting member, and an actuator, the dose setting member spiraling relative to the device body during dose delivery in relation to an amount of dose to be delivered, the dose setting member including an exposed circumferential surface for use in rotating the dose setting member relative to the device body, and the actuator spiraling with the dose setting member during dose setting and translating without rotation relative to the device body during dose delivery, said method comprising:
attaching a module to the medication delivery device, the module comprising a coupling component, a dosing component, and an electronics assembly, the coupling component including a coupling surface configured to be attached to the exposed circumferential surface of the dose setting member and said attaching comprising attaching the coupling surface to the exposed circumferential surface to axially and rotationally fix the coupling component to the dose setting member; 
placing the module in a first operating mode with the dosing component axially and rotationally locked to the coupling component; 
rotating the dosing component relative to the device body to thereby rotate the dose setting member to set the amount of dose to be delivered, the dosing component and the coupling component rotating and translating together during dose setting; 
axially displacing the dosing component, a first distance in the distal direction toward the coupling component to place the module in a second operating mode with the coupling component rotationally unlocked from the dosing component and with the dosing component axially and rotationally locked with the actuator; 
axially displacing the dosing component, a further distance in the distal direction to deliver the amount of dose, the dose setting member and the coupling component rotating relative to the dosing component and the actuator during dose delivery; and 
determining the dose delivery based on the rotation of the coupling component relative to the dosing component during dose delivery.
33. (Currently Amended) The method of operating a medication delivery device of claim 21, comprising a coupling portion extending distally beyond the inner wall and the coupling portion including the coupling surface 

REASONS FOR ALLOWANCE
Claims 1-17, 19-21, 24-29, and 31-33 are allowed over the prior art.
The following is a statement of reasons for allowance: the closest prior art of record does not singly or in combination disclose the specifics of medication delivery devices comprising a device body, a dose setting member, an actuator, a coupling component, a dosing component, and an electronics assembly as required by claims 1, 3, and 15; and a method of operating a medication delivery device as required by claim 21.
The closest prior art of record is Krulevitch (US Pub. No. 2011/0313349 A1), Madsen (US Pub. No. 2016/0015903 A1), Toporek (US Pub. No. 2018/0154086 A1), and Madsen (WO 2015/075134 A1).
Regarding claims 1, 3, 15, and 21, the closest prior art does not disclose the specifics the coupling component and the dosing component in combination with the other structures as required by the amended claims. In particular, it is noted that similar to Krulevitch, Madsen and Toporek also does not disclose this feature, see applicant’s arguments on pgs. 11-13 for additional details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783